DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 1/13/2021 with respect to title object have been fully considered but were not persuasive.  Applicant has amended title to “IMAGE PROCESSING APPARATUS, IMAGE PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD FOR RENDERING OF A THREE-DIMENSIONAL (3D) IMAGE” however amended title does not clearly describe claimed invention. The following title is suggested: IMAGE PROCESSING APPARATUS, IMAGE PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD FOR RENDERING OF FACIAL TEXTURES. The title objection has been affirmed. 

Applicant’s arguments, see page 12, filed 1/13/2021 with respect to 35 USC §112 sixth rejection of claims 1 have been fully considered and are persuasive.  Applicant has amended claims to direct cited claim limitations to processor. The 35 USC §112 sixth rejection of claims 1  has been withdrawn. 

Applicant’s arguments, see page 12, filed 1/13/2021 with respect to 35 USC §112 second rejection of claims 15 have been fully considered and are persuasive.  Applicant has canceled rejected claims. The 35 USC §112 second rejection of claims 15  has been withdrawn. 

Applicant’s arguments, see page 12-13, filed 1/13/2021 with respect to 35 USC §103 rejection of claims 1 have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited claim limitation does not teach amended claim language. In response, with the 

Specification
The title of the invention is not descriptive. Amended title of “IMAGE PROCESSING APPARATUS, IMAGE PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD FOR RENDERING OF A THREE-DIMENSIONAL (3D) IMAGE” does not clearly describe claimed invention. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: IMAGE PROCESSING APPARATUS, IMAGE PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD FOR RENDERING OF FACIAL TEXTURES.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,7-8,11-14,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20100328307 A1) in view of Chen et al (US 20190035149 A1). 

Regarding claim 1, Lim discloses a face image processing apparatus ([0050] The image processing apparatus) comprising: 
at least one processor ([0051] The first processor) configured to:
acquire a captured face image including a face object ([0052], The extractor 111 may extract a characteristic point of the input color image identifying the facial area within the input color image);
generate a first mask image and a second mask image adjacent to each other [0075] The result 400 shows the characteristic points, shown as red dots in FIG. 4, extracted by applying the active shape model to the input color image),
wherein each of the first mask image and the second mask image corresponds to one of an eye, a nose, a mouth, a mouth inside, a check or a lip of the captured face image ([0076] A face outline portion 410, an eyebrow portion 420, an eye portion 430, a nose portion 440, and a lip portion 450 may be identified by the illustrated extracted characteristic points); 
modify mesh data of a three-dimensional face model to correspond to the first mask image and the second mask image ([0082] the face area extracted from the input color image 200 (FIG. 2) may be transformed and thereby be synthesized with the template texture); and 
paste, on the modified mesh data, first texture data and second texture data different from each other to correspond to the first mask image and the second mask image respectively ([0145] the 3D facial model may be generated using the first texture 600 and the first mesh model), 


([0433], the hairstyle models are created off-line and stored in a database) that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face ([0185], reconstructing a precise and personalized 3D body shape model for the user from different sources of input). 


Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include based on a template database that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face as described by Chen

 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 1.

Regarding claim 2, Lim is silent to wherein the captured face image is a moving image, and 
the at least one processor is configured to paste the first texture data and the second texture data on the modified mesh data to correspond to the moving image in real time. 

([0194], multiple images or a video sequence as input), and 
the at least one processor is configured to paste the first texture data and the second texture data on the modified mesh data to correspond to the moving image in real time([0337], we have implemented the quality analysis as a multistage algorithm, which analyses the live video preview one frame at a time)

Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include wherein the captured face image is a moving image, and the at least one processor is configured to paste the first texture data and the second texture data on the modified mesh data to correspond to the moving image in real time as described by Chen

 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 2.

Regarding claim 7, Lim is silent to wherein the template database includes texture data including the first texture data and the second texture data, and shader data

the shader data includes an algorithm for calulcation of an intensity of reflection light, and 
the at least, one processor is further configured to, select based on the attribute information a combination of the texture data and the shader data for the first mask image different from that for the second mask image 

Chen wherein the template database includes texture data including the first texture data and the second texture data, and shader data ([0318] We also need to transfer the texture from the raw face scan to the registered head model)
the texture data includes a base color map and at least one of a shininess map, a normal map , a cavity map or a metallic map ([0286] we come up with a new highlight detection algorithm that can estimate a highlight probability map from the colour difference of a single facet)
the shader data includes an algorithm for calulcation of an intensity of reflection light ([0149] The provided method estimates the probability of highlight for each triangular face based on the intensity distribution.), and 
the at least, one processor is further configured to, select based on the attribute information a combination of the texture data and the shader data for the first mask image different from that for the second mask image ([0425], the pixel shader of a standard render engine (e g. DirectX or OpenGL) may be used to interpolate an alpha value for all the pixels projected from the affected mesh triangles)

Lim and Chen are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 7.

Regarding claim 8, Lim discloses the at least one processor is further configured to: extract a feature from the captured face image ([0020] extracting a characteristic point of the input color image identifying the facial area within the input color image) and 
Identify at least two face components of the eye, the nose, the mouth, them mouth inside, the cheek or the lip of the captured face image based on extracted feature amount([0081], Locations or sizes of an eyebrow portion, an eye portion, a noise portion, and a lip portion may be different between the input color image 200 (FIG. 2) and the template texture). and
([0077], To extract the characteristic points and identify the facial area using the active shape model is only an example).. 

Regarding claim 11, Lim discloses wherein the attribute information includes at least one of a sex, an age, a race or a skin type ([0097], a color tone, a skin pattern, and the like of the face portion 210 (FIG. 2) of the input color image 200 (FIG. 2) may be applied to the entire skin of the template texture).

Regarding claim 12, Lim is silent to wherein the at least one processor is further configured to analyze the captured face image to acquire the attribute information.

Chen wherein the at least one processor is further configured to analyze the captured face image to acquire the attribute information ([0189], performs an automatic image analysis on the client side to help users quickly acquire input data of good quality so that they have a better chance of creating a photo-realistic personalised avatar r)

Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include wherein the at least one processor is further configured to analyze the captured face image to acquire the attribute information as described by Chen



Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 12.

Regarding claim 13, Lim is silent to wherein the at least one processor is further configured to change the correspondence data based on a user input.

Chen wherein the at least one processor is further configured to change the correspondence data based on a user input ([0197] Allowing a user to model their own face in 3D is a key feature for personalisation. In this section, we describe several distinctive automated approaches and derived systems that allow a user to create a 3D face/head model of themselves from different sources of input data)

Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include wherein the at least one processor is further configured to change the correspondence data based on a user input as described by Chen

 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 13.

Regarding claim 14, Lim is silent to wherein the at least one processor is further configured to receive the captured face image through a network connected to the face image processing apparatus.

Chen wherein the at least one processor is further configured to receive the captured face image through a network connected to the face image processing apparatus ([0488] By integrating them with commercial social network websites and/or messenger applications on the mobile platforms, it allows users to create, visualize, and share their personalised 3D models conveniently)

Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include wherein the at least one processor is further configured to receive the captured face image through a network connected to the face image processing apparatus as described by Chen

 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 14.

Regarding claim 21, Lim discloses wherein the three-dimensional face model is generated based on the captured face image and includes original mesh data, and the at least one processor is configured to re-divide, in the modification of the mesh data, the original mesh data of the three-dimensional face model corresponding to the captured face image ([0100] Meshes may be expressed based on a triangular unit. Each triangle may be referred to as a vertex).

Regarding claim 22, Lim discloses further comprising a display connected to the at least one processor, wherein the at least one processor is further configured to: acquire depth data of the face object; and control the display to display, based on the depth data, the three- dimensional face model including the first texture data and the second texture data in real time ([0135] rendering a generated 3D facial model in a front view).

Regarding claim 23, Lim discloses a face image processing method([0050] The image processing apparatus), comprising: 
acquiring a captured face image ([0052], The extractor 111 may extract a characteristic point of the input color image identifying the facial area within the input color image);; 
generating a first mask image and a second mask image adjacent to each other [0075] The result 400 shows the characteristic points, shown as red dots in FIG. 4, extracted by applying the active shape model to the input color image)
wherein each of the first mask image and the second mask image corresponds to one of an eye, a nose, a mouth, a mouth inside, a cheek, or a lip of the captured face image ([0076] A face outline portion 410, an eyebrow portion 420, an eye portion 430, a nose portion 440, and a lip portion 450 may be identified by the illustrated extracted characteristic points); 
([0082] the face area extracted from the input color image 200 (FIG. 2) may be transformed and thereby be synthesized with the template texture); and 
pasting, on the modified mesh data, first texture data and second texture data different from each other to correspond to the first mask image and the second mask image respectively ([0145] the 3D facial model may be generated using the first texture 600 and the first mesh model), 


Chen discloses based on a template database ([0433], the hairstyle models are created off-line and stored in a database) that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face ([0185], reconstructing a precise and personalized 3D body shape model for the user from different sources of input). 

Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include based on a template database that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face as described by Chen

 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 23.

Regarding claim 24, Lim discloses a face image processing system, comprising: 


acquire the captured face image from the transmission apparatus ([0052], The extractor 111 may extract a characteristic point of the input color image identifying the facial area within the input color image);
generate a first mask image and a second mask image adjacent to each other [0075] The result 400 shows the characteristic points, shown as red dots in FIG. 4, extracted by applying the active shape model to the input color image),
wherein each of the first mask image and the second mask image corresponds to one of an eye, a nose, a mouth, a mouth inside, a check or a lip of the captured face image ([0076] A face outline portion 410, an eyebrow portion 420, an eye portion 430, a nose portion 440, and a lip portion 450 may be identified by the illustrated extracted characteristic points); 
modify mesh data of a three-dimensional face model to correspond to the first mask image and the second mask image ([0082] the face area extracted from the input color image 200 (FIG. 2) may be transformed and thereby be synthesized with the template texture); and 
paste, on the modified mesh data, first texture data and second texture data different from each other to correspond to the first mask image and the second mask image respectively ([0145] the 3D facial model may be generated using the first texture 600 and the first mesh model), 


Chen discloses a transmission apparatus comprising at least one first processor configured to: control capture of a face image, and transmit the captured face image ([0487] The systems above can be integrated with a commercial social network website); and 
a reception apparatus comprising at least one second processor ([0488] The information included in the sharing mechanisms above will involve a propagation mechanism that will bring traffic back into the channel to achieve virality) configured to
based on a template database ([0433], the hairstyle models are created off-line and stored in a database) that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face ([0185], reconstructing a precise and personalized 3D body shape model for the user from different sources of input). 


Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include based on a template database that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face as described by Chen



Therefore, it would have been obvious to combine Lim and Chen to obtain the invention as specified in claim 24.

Regarding claim 25, Lim discloses at least one non-transitory computer-readable medium encoded with instructions which, when executed by at least one processor of an apparatus ([0149] The image processing method according to the above-described embodiments may also be implemented through computer readable code/instructions in/on a medium, e.g., a computer readable medium), cause the apparatus to: 
acquire a captured face image including a face object ([0052], The extractor 111 may extract a characteristic point of the input color image identifying the facial area within the input color image);
generate a first mask image and a second mask image adjacent to each other [0075] The result 400 shows the characteristic points, shown as red dots in FIG. 4, extracted by applying the active shape model to the input color image),
wherein each of the first mask image and the second mask image corresponds to one of an eye, a nose, a mouth, a mouth inside, a check or a lip of the captured face image ([0076] A face outline portion 410, an eyebrow portion 420, an eye portion 430, a nose portion 440, and a lip portion 450 may be identified by the illustrated extracted characteristic points); 
modify mesh data of a three-dimensional face model to correspond to the first mask image and the second mask image ([0082] the face area extracted from the input color image 200 (FIG. 2) may be transformed and thereby be synthesized with the template texture); and 
([0145] the 3D facial model may be generated using the first texture 600 and the first mesh model), 


Chen discloses based on a template database ([0433], the hairstyle models are created off-line and stored in a database) that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face ([0185], reconstructing a precise and personalized 3D body shape model for the user from different sources of input). 


Lim and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the image processing apparatus of Lim to include based on a template database that includes correspondence data between the first texture data, the second texture data and attribute information of the captured face as described by Chen

 The motivation for doing so would have been to generate an image file of a personalized 3D head model of a user (Chen, [0007]).

.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2618